      Case: 1:18-cv-07645 Document #: 9 Filed: 12/08/18 Page 1 of 3 PageID #:17



                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

Megan McCambridge                                  )
                                                   )
               Plaintiff,                          )
                                                   )
        vs.                                        ) Case No. 1:18-cv-07645
                                                   )
Atlantic Credit and Finance, Inc.                  ) Hon. Sharon Johnson Coleman
                                                   )
               Defendant.                          )


     DEFENDANT ATLANTIC CREDIT AND FINANCE, INC.’S AGREED
MOTION FOR EXTENSION OF TIME TO RESPOND TO PLAINTIFF’S COMPLAINT

        Defendant Atlantic Credit and Finance, Inc. (“ACF”), by and through its undersigned

counsel, moves for a 28-day enlargement of its time to respond to Plaintiff Megan

McCambridge’s Complaint until and including January 9, 2019, and states as follows:

        1.     ACF was served with Plaintiff’s Complaint on or about November 21, 2018.

ACF’s deadline to answer, move, or otherwise plead in response to the Complaint is

December 12, 2018.

        2.     Undersigned counsel was recently retained to represent ACF in this lawsuit.

Undersigned counsel requires additional time to investigate the allegations in the Complaint and

prepare a response. The parties also plan on utilizing the additional time to attempt to settle this

matter before the parties incur potentially unnecessary fees.

        3.     This motion is not intended to cause unnecessary delay, and none of the parties

will be prejudiced if this motion is granted.

        4.     Counsel for Plaintiff has indicated to undersigned counsel that she is in agreement

with the relief requested in this motion.




70417386v.1
      Case: 1:18-cv-07645 Document #: 9 Filed: 12/08/18 Page 2 of 3 PageID #:18



        For the reasons stated above, Atlantic Credit and Finance, Inc. respectfully requests the

Court to enter an order granting an enlargement of time to respond to the Complaint until and

including January 9, 2019.



Dated: December 8, 2018                             /s/Nicholas D. O’Conner
                                                    Douglas R. Sargent
                                                    dsargent@lockelord.com
                                                    Nicholas D. O’Conner
                                                    noconner@lockelord.com
                                                    Locke Lord LLP
                                                    111 South Wacker Drive
                                                    Chicago, IL 60606
                                                    Phone: 312-443-0700




                                                2
70417386v.1
      Case: 1:18-cv-07645 Document #: 9 Filed: 12/08/18 Page 3 of 3 PageID #:19




                                CERTIFICATE OF SERVICE

        I, Nicholas D. O’Conner, an attorney, certify that on December 8, 2018, I electronically

filed the foregoing Motion for Extension of Time with the Clerk of the Court using the CM/ECF

system.




                                                     /s/ Nicholas D. O’Conner




                                                3
70417386v.1
